DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1 and 11 recites a system and method for obtaining vehicle event information…; aggregating the vehicle event information…to create one or more of a first risk profile, a second risk profile and/or a third risk profile…; obtaining a point of origin…and a target destination…; determining a set of routes…; determining individual values representing likelihoods of occurrences of vehicle events along individual routes in the set of routes…; selecting the first route from the set of routes…; providing the selected first route.
The limitations of obtaining vehicle event information; aggregating…to create…; obtaining…; determining a set of routes…; determining individual values representing likelihoods…; selecting the first route…; providing the selected first route…, as drafted, is a system, that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting one or more hardware processors configured by machine readable instructions; events that have been detected by the fleet of vehicles; and providing the selected first route to the particular vehicle, 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements—using a processor to perform the “obtaining”, “aggregating”, “determining”, and “selecting”, and “providing” steps and sensor data obtained from a plurality of sensors.  The processor(s), machine-readable instructions, and detection are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims 1-20 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using at least one or more 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10, 11, and 20, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
Claims 2, 3, 12, and 13 recite the limitation “the individual values”; however, it is unclear to which individual values are referred as a first set of values, a second set of values, a third set of values, a first individual value for the first route, and a second individual value for the second route are previously introduced.
The terms "short", “rapid”, “hard”, “fast”, and “near” in claims 5, 6, 15, 16 are relative terms which renders the claim indefinite.  The terms "short", “rapid”, “hard”, “fast”, and “near” are not defined by the claim, the specification does not provide a standard for ascertaining the 
Claims 9 and 19 recite the limitation “the types of vehicles events include different types for different segments of a day”. The phrase “vehicles events” is unclear.  It is also unclear to what “different types” refers as phrases “vehicle types” and “individual types of the vehicle events” are previously introduced.
The terms "weight more heavily" in claims 10 and 20 are relative terms which renders the claim indefinite.  The terms "weight more heavily" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190005812 (“Matus”) in view of US 20180339712 (“Kislovskiy”).
As per claims 1 and 11, Matus discloses a system and method configured for creating and using risk profiles for fleet management of a fleet of vehicles, wherein the risk profiles characterize values representing likelihoods of occurrences of vehicle events, wherein the values are based on previously detected vehicle events, the system comprising: 
one or more hardware processors configured by machine-readable instructions to: 
obtain vehicle event information for vehicle events that have been detected by the fleet of vehicles, wherein the vehicle event information for the vehicle events includes locations of the vehicle events, vehicle types involved in the vehicle events, and types of the vehicle events (see at least abstract, [0032], [0049], [0052]); 
aggregate the vehicle event information for multiple ones of the events to create one or more of a first risk profile, a second risk profile and/or a third risk profile, wherein the first risk profile is specific to individual locations, wherein the first risk profile characterizes a first set of values representing likelihoods of occurrences of vehicle events at the individual locations, wherein the second risk profile is specific to individual vehicle types, wherein the second risk profile characterizes a second set of values representing likelihoods of occurrences of vehicle events pertaining to the individual vehicle types, wherein the third risk profile is specific to individual types of the vehicle events, wherein the third risk profile characterizes a third set of values representing likelihoods of occurrences of vehicle events of the individual types of the vehicle events(see at least abstract, [0032], [0044], [0049], [0052]); 

determine a set of routes from the point of origin to the target destination, wherein the set of routes includes at least two different routes (see at least abstract, [0026], [0032], [0049], [0052]); 
determine individual values representing likelihoods of occurrences of vehicle events along individual routes in the set of routes, wherein determining the individual values is based on one or more of the first risk profile, the second risk profile, and the third risk profile, wherein the set of routes includes a first route and a second route, wherein the determinations include a first determination of a first individual value for the first route and a second determination of a second individual value for the second route (see at least abstract, [0026], [0032], [0049], [0051]-[0052]). 
Matus does not explicitly disclose select the first route from the set of routes, wherein the first route is selected such that the first individual value representing likelihood of occurrences of vehicle events along the first route is lower than the second individual value representing likelihood of occurrences of vehicle events along the second route; and provide the selected first route to the particular vehicle. 
However, Kislovskiy teaches 
select the first route from the set of routes, wherein the first route is selected such that the first individual value representing likelihood of occurrences of vehicle events along the first route is lower than the second individual value representing likelihood of occurrences of vehicle 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclose by Matus by incorporating to select the first route from the set of routes, wherein the first route is selected such that the first individual value representing likelihood of occurrences of vehicle events along the first route is lower than the second individual value representing likelihood of occurrences of vehicle events along the second route; and provide the selected first route to the particular vehicle as taught by Kislovskiy in order to determine a least risky route. 

As per claims 2 and 12, Matus discloses wherein the vehicle event information is aggregated to create the first, second, and third risk profile (see at least abstract, [0026], [0032], [0049], [0051]-[0052]). Matus does not explicitly disclose wherein determining the individual values is based on the first, second, and third risk profile.
However, Kislovskiy teaches wherein the vehicle event information is aggregated to create the first, second, and third risk profile, wherein determining the individual values is based on the first, second, and third risk profile (see at least abstract, [0170], [0173]-[0175]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclose by Matus by incorporating wherein determining the individual values is based on the first, second, and third risk profile as taught by Kislovskiy in order to determine a least risky route.


However, Kislovskiy teaches wherein the vehicle event information further includes identifiers of vehicle operators involved in the vehicle events, wherein aggregating the vehicle event information further creates a fourth risk profile that is specific to individual vehicle operators, wherein the fourth risk profile characterizes a fourth set of values representing likelihoods of occurrences of vehicles events involving the individual vehicle operators, and wherein determining the individual values is based on the first, second, third, and fourth risk profile (see at least abstract, [0153]-[0155]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclose by Matus by incorporating wherein the vehicle event information further includes identifiers of vehicle operators involved in the vehicle events, wherein aggregating the vehicle event information further creates a fourth risk profile that is specific to individual vehicle operators, wherein the fourth risk profile characterizes a fourth set of values representing likelihoods of occurrences of vehicles events involving the individual vehicle operators, and wherein determining the individual values is based on the first, second, third, and fourth risk profile as taught by Kislovskiy in order to classify harmful events, to determine common behavior, and to help reduce vehicle-related accidents and deaths.

As per claims 4 and 14, Matus discloses wherein the types of vehicle events include a first type of vehicle event, and wherein the first type of vehicle event involves a vehicle exceeding a speed threshold (see at least abstract, [0026], [0032], [0046]-[0052]).

As per claims 5 and 15, Matus discloses wherein the types of vehicle events include a first type of vehicle event, and wherein the first type of vehicle event involves one or more of swerving, a U-turn, freewheeling, over-revving, lane-departure, short following distance, imminent collision, unsafe turning that approaches rollover and/or vehicle stability limits, hard braking, rapid acceleration, idling, driving outside a geo-fence boundary, crossing double-yellow lines, passing on single-lane roads, a certain number of lane changes within a certain amount of time or distance, fast lane change, cutting off other vehicles during lane-change speeding, running a red light, running a stop sign, parking a vehicle, and/or performing fuel-inefficient maneuvers (see at least abstract, [0031], [0043]-[0044]: identified driving actions, [0046]-[0049], [0051]-[0052]).

As per claims 6 and 16, Matus discloses wherein determining the individual values includes determining the individual values representing likelihoods of occurrences of collisions and near-collisions along the individual routes in the set of routes (see at least abstract, [0031], [0043]-[0044]: identified driving actions, [0046]-[0049], [0051]-[0052]).

As per claims 7 and 17, Matus discloses wherein obtaining the point of origin for the particular vehicle and the target destination includes receiving information from the particular 

As per claims 8 and 18, Matus discloses mapping the location to the set of traffic parameters (see at least [0025]) but does not explicitly disclose to create a risk map of a geographical area, wherein the risk map is based on the first risk profile and the third risk profile, and wherein the risk map characterizes values representing likelihoods of occurrences of vehicles events at specific locations within the geographical area; and provide the risk map to the particular vehicle.
However, Kislovskiy teaches create a risk map of a geographical area, wherein the risk map is based on the first risk profile and the third risk profile, and wherein the risk map characterizes values representing likelihoods of occurrences of vehicles events at specific locations within the geographical area; and provide the risk map to the particular vehicle (see at least abstract, [0026], [0084], [0153]-[0155]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclose by Matus by incorporating to create a risk map of a geographical area, wherein the risk map is based on the first risk profile and the third risk profile, and wherein the risk map characterizes values representing likelihoods of occurrences of vehicles events at specific locations within the geographical area; and provide the risk map to the particular vehicle as taught by Kislovskiy in order to determine common behavior, and to help reduce vehicle-related accidents and deaths.



As per claims 10 and 20, Matus does not explicitly disclose wherein the particular vehicle is being operated by a particular vehicle operator, and wherein determining the individual values is performed such that previously detected vehicle events that involved the particular vehicle operator weigh more heavily than previously detected vehicle events that did not involve the particular vehicle operator.
However, Kislovskiy teaches wherein the particular vehicle is being operated by a particular vehicle operator, and wherein determining the individual values is performed such that previously detected vehicle events that involved the particular vehicle operator weigh more heavily than previously detected vehicle events that did not involve the particular vehicle operator (see at least abstract, [0084], [0153]-[0155]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclose by Matus by incorporating wherein the particular vehicle is being operated by a particular vehicle operator, and wherein determining the individual values is performed such that previously detected vehicle events that involved the particular vehicle operator weigh more heavily than previously detected vehicle events that did not involve the particular vehicle operator as taught by Kislovskiy in order to determine common behavior, and to help reduce vehicle-related accidents and deaths.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757.  The examiner can normally be reached on M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Angelina Shudy

Art Unit 3668



/Angelina Shudy/            Primary Examiner, Art Unit 3668